NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE MANUEL BARRIENTOS-RUIZ,                    No.    15-73143

                Petitioner,                     Agency No. A205-194-451

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Jose Manuel Barrientos-Ruiz, a native and citizen of El Salvador, petitions

pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing

his appeal from an immigration judge’s decision denying his applications for

asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings. Silaya v. Mukasey, 524 F.3d
1066, 1070 (9th Cir. 2008). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to consider the proposed social groups that Barrientos-

Ruiz raises for the first time in his opening brief. See Barron v. Ashcroft, 358 F.3d
674, 677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented

to the agency).

      As to Barrientos-Ruiz’s claim based on harm by gangs, substantial evidence

supports the agency’s determination that Barrientos-Ruiz failed to demonstrate that

the harm he experienced or fears was or would be on account of a protected

ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (“An

[applicant’s] desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground.”). As to

Barrientos-Ruiz’s claim based on harm by his aunt, substantial evidence supports

the agency’s determination that Barrientos-Ruiz failed to establish that the

government of El Salvador was or will be unable or unwilling to control the

perpetrator. See Castro-Perez v. Gonzales, 409 F.3d 1069, 1072 (9th Cir. 2005)

(discussing petitioner’s burden to establish that the government was unwilling or

unable to control the persecution feared and finding the record did not compel that

conclusion). Thus, Barrientos-Ruiz’s asylum and withholding of removal claims


                                          2                                    15-73143
fail.

        Substantial evidence also supports the agency’s denial of CAT relief because

Barrientos-Ruiz failed to show it is more likely than not that he would be tortured

by or with the consent or acquiescence of the government if returned to El

Salvador. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

        PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          3                                   15-73143